Exhibit FOR IMMEDIATE RELEASE WMS REPORTS RECORD $0.43 DILUTED EARNINGS PER SHARE, UP 34% FOR FISCAL 2 - Record Quarterly EPS Driven by Record Third Quarter Revenue of $181 Million and Achievement of 21% Operating Margin - - Company Raises Annual Operating Margin Guidance to 18.5%-to-19% and Expects Sequential 8%-to-12% Growth in Fiscal Fourth Revenue to $195-to-$203 Million - Waukegan, Illinois, April 21, 2009 - WMS Industries Inc. (NYSE:WMS), a leader in the design, manufacture and marketing of gaming machines to the global gaming industry, today reported financial results for its fiscal 2009 third quarter ended March 31, 2009. Fiscal 2009 Third Quarter Highlights: · Total revenues increased to a fiscal third quarter record $180.8 million · Average installed participation footprint grew 10% to 9,785 gaming machines and the installed base increased 160 units to 9,901 gaming machines at March 31, 2009 from 9,741 units at December 31, · Average daily revenue rose 10% to a quarterly record $70.37 per participation unit · Product sales revenues totaled $114.0 million, as average selling price improved 18% to a record $14,854 on 6,431 new units shipped, with Bluebird2 units accounting for 47% of global unit shipments · Total gross profit grew 16% to a record $117.3 million as gross margin increased 620 basis points to an all-time quarterly record 64.9%, including a 520 basis point improvement in product sales gross margin to a record 53.2% · Operating margin rose to 21.1%, up 400 basis points from 17.1%, while operating income grew 29% to a quarterly record $38.2 million · Net income increased to a quarterly record $24.4 million or $0.43 per diluted share, a 34% increase in fully diluted EPS on a 5% increase in total revenues “WMS’ 17th consecutive quarter of double-digit year-over-year earnings growth reflects our company-wide focus on product innovation and operational excellence, which generated yet again another quarter of revenue growth and margin expansion,” said Brian R. Gamache, Chairman and Chief Executive Officer.“With the broad, balanced product and operational success being achieved in fiscal 2009, we are well positioned for continued top and bottom line growth in fiscal 2010 and beyond.” -more- WMS Industries Reports Fiscal Third Quarter Results, 4/21/2009page 2 “Our operating execution is outpacing the challenging environment and is driven by the consistency of our high-return, high-earning games that are embraced by players and our casino customers worldwide,” Gamache continued.“These factors combined with our emphasis on continuous improvement resulted in a 21% operating margin and a quarterly record $38.2 million in operating income, which further bolstered our strong balance sheet.” “The Company’s consistent operating momentum and solid cash flow over the last several years enables us to continue to manage our investments in high-return initiatives, including self-funding the development of unique, technology-enabled gaming experiences to further our market penetration.We are directly focused on the macro-economic climate and our ability to deliver high-revenue generating products to our customers provides a clear competitive advantage in any economic environment.Reflecting our continued innovation, product differentiation and clear operating momentum, WMS is targeting revenue growth in Fiscal 2010 similar to Fiscal 2009, which will lead to further earnings growth based on the significant leverage we are realizing from improved operating margins.” Third Quarter Financial Review Fiscal 2009 third quarter net income rose 30% to a quarterly record $24.4 million, or $0.43 per diluted share, as total revenues increased to $180.8 million for the quarter ended March 31, 2009, compared to total revenue of $172.8 million and net income of $18.8 million in the March 31, 2008 quarter.The following table summarizes key components related to revenue generation for the three and nine months ended March 31, 2009 and 2008 (in millions, except unit, per unit and per day data): Three Months Ended March 31, Nine Months Ended March 31, 2009 2008 2009 2008 Product Sales Revenues: New unit sales revenues $ 95.5 $ 98.0 $ 271.6 $ 250.5 Other product sales revenues 18.5 15.6 44.6 48.7 Total product sales revenues $ 114.0 $ 113.6 $ 316.2 $ 299.2 New units sold 6,431 7,793 19,441 19,751 Average sales price per new unit $ 14,854 $ 12,579 $ 13,972 $ 12,681 Gross profit on product sales revenues (1) $ 60.6 $ 54.5 $ 162.1 $ 143.4 Gross margin on product sales revenues (1) 53.2 % 48.0 % 51.3 % 47.9 % (1) As used herein, gross profit and gross margin do not include depreciation and distribution expenses. Financial Table continued on next page -more- WMS Industries Reports Fiscal Third Quarter Results, 4/21/2009 page 3 Three Months Ended March 31, Nine Months Ended March 31, 2009 2008 2009 2008 Gaming Operations Revenues: Participation revenues $ 62.0 $ 52.0 $ 179.5 $ 147.1 Other gaming operations revenues 4.8 7.2 14.9 18.2 Total gaming operations revenues $ 66.8 $ 59.2 $ 194.4 $ 165.3 WAP games at period end 2,137 1,765 2,137 1,765 LAP games at period end 2,369 2,182 2,369 2,182 Stand-alone games at period end 5,395 5,080 5,395 5,080 Total installed participation base at period end 9,901 9,027 9,901 9,027 Average participation installed base 9,785 8,897 9,554 8,671 Average revenue per day per participation machine $ 70.37 $ 64.25 $ 68.57 $ 61.68 Installed casino-owned daily fee games at period end 666 817 666 817 Average casino-owned daily fee games installed base 771 792 802 763 Gross profit on gaming operations revenues (1) $ 56.7 $ 46.9 $ 160.4 $ 131.1 Gross margin on gaming operations revenues (1) 84.9 % 79.2 % 82.5 % 79.3 % Total revenues $ 180.8 $ 172.8 $ 510.6 $ 464.5 Total gross profit (1) $ 117.3 $ 101.4 $ 322.5 $ 274.5 Total gross margin (1) 64.9 % 58.7 % 63.2 % 59.1 % (1) As used herein, gross profit and gross margin do not include depreciation and distribution expenses. Product sales revenues were $114.0 million for the three months ended March 31, 2009 compared with $113.6 million in the year-ago period, while gross profit on product sales revenues increased 11% to $60.6 million.New unit sales revenues for the March 2009 quarter were $95.5 million, reflecting an 18% increase in average selling price to a record $14,854 largely due to the favorable product mix driven by the sale of more than 3,000 premium Bluebird2 networked gaming ready units, which represented 47% of total global new unit sales.The year-over-year unit volume decline primarily reflects the sale of more than 1,000 units in the year-ago period to Native American casinos in California following the passage of a voter referendum, as well as the higher mix of Bluebird2 units, which results in lower unit sales as customers trade up to the premium Bluebird2 units within the constraints of limited budgets.International shipments in the March 2009 quarter totaled 2,459 units or 38% of total units shipped globally compared with 37% of total shipments in the March 2008 quarter. Other product revenues, largely comprising sales of game conversion kits, parts and used games, increased 19% on a year-over-year basis to $18.5 million in the March 2009 quarter.Just over 2,700 conversion kits were sold during the March 2009 quarter, highlighting the strong customer demand for WMS’ high-earning game content.This compares with slightly less than 2,300 conversion kits sold in the year-ago period.Additionally, approximately 1,400 used gaming machines were sold in the March 2009 quarter compared with approximately 1,200 used units in the year-ago quarter. -more- WMS Industries Reports Fiscal Third Quarter Results, 4/21/2009 page 4 Gaming operations revenues grew 13% to a record $66.8 million in the March 2009 quarter compared with $59.2 million in the year-ago period, principally reflecting a 10% increase in the average installed base to 9,785 participation units and a 10% increase in the participation revenue per day to $70.37, which were partially offset by a $2.4 million decline in other gaming operations revenues due to lower royalty revenues.Gross profit on gaming operations revenues increased 21% in the March 2009 quarter to $56.7 million.The total installed base of participation games grew to 9,901 units at March 31, 2009, a quarterly sequential increase of 2%, or 160 units, since December 31, 2008.The installed base for wide-area progressive (WAP) units continued to grow both on a quarterly sequential and year-over-year basis and totaled 2,137 gaming machines or approximately 22% of the total installed base at March 31, 2009.Ongoing success with differentiated games on WMS’ Sensory Immersion and Transmissive Reels® gaming platforms, including two new Transmissive Reels versions of The Wizard of Oz™ games as well as new Monopoly™ games, continued to drive both strong play levels and incremental unit placements of WAP products.Similarly, the continued introduction of innovative new games on our Community Gaming® platform, including the unique Powerball® Power Seat™ game and our innovative Adaptive Gaming® platform, featuring the Star Trek™ series of games, is driving further year-over-year increases in the installed base of stand-alone participation units. Mr.
